Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 October 18, 2017

The Court of Appeals hereby passes the following order:

A17A0703. CLAYTON COUNTY BOARD OF TAX ASSESSORS v.
    ALDEASA ATLANTA JOINT VENTURE.

       This case involves a dispute regarding the imposition of ad valorem tax by
Appellant Clayton County Board of Tax Assessors (the “Board”) on the interest held
by Appellee Aldeasa Atlanta Joint Venture (“Aldeasa”) pursuant to a lease agreement
that permitted Aldeasa to operate a retail business at the Hartsfield-Jackson Atlanta
International Airport (the “Airport”). Aldeasa contended in the trial court that OCGA
§ 6-3-21 (1985)1 is unconstitutional if interpreted to impose an ad valorem tax on
usufructs at the Airport, arguing that the statute would violate the Uniformity Clause
of the Constitution of Georgia, Ga. Const. of 1983, Art, VII, Sec. I, Par. III, and that
the 1983 amendment to OCGA § 6-3-21 violates Ga. Const. of 1983, Art. III, Sec. V,
Par. III.


       The Superior Court of Clayton County held, inter alia, that


       OCGA § 6-3-21 . . . was never intended to impose [ad valorem] tax on
       usufructs located at the [A]irport. If OCGA § 6-3-21 were interpreted to
       authorize such taxes on usufructs, the statute would violate the Georgia
       Constitution’s requirement of uniformity of taxation and would have to
       be declared unconstitutional. Per the Constitution, uniformity requires


       1
         This appeal involves the 2011 and 2012 tax years, such that the 1985 version
of the statute applies.
      that property in one location must be taxed the same as property in
      another location. Thus, only taxing usufructs at the [A]irport is a violation
      of uniformity.


      The Board contends on appeal that the trial court erred in finding that OCGA
§ 6-3-21 (1985) would violate the uniformity clause if it imposed ad valorem tax on
Aldeasa’s interest at the Airport. Aldeasa contends on appeal that OCGA § 6-3-21
(1985) does not authorize the imposition of ad valorem tax on its interest at the
Airport, and again argues that if it does authorize such tax, it is unconstitutional, for
the same reasons argued in the trial court. Aldeasa moves this Court to transfer this
case to the Supreme Court of Georgia.


      Under our Constitution, the Supreme Court has appellate jurisdiction over “all
cases in which the constitutionality of a law . . . has been drawn in question.” Ga.
Const. of 1983, Art. VI, Sec. VI, Par. II (1). Accordingly, this appeal is hereby
TRANSFERRED to the Supreme Court for disposition.




                                         Court of Appeals of the State of Georgia
                                                 C l e r k ’ s                O f f i c e ,
                                         Atlanta,____________________
                                                   10/18/2017
                                                 I certify that the above is a true extract from
                                         the minutes of the Court of Appeals of Georgia.
                                                 Witness my signature and the seal of said court
                                         hereto affixed the day and year last above written.


                                                                                               , Clerk.